EXHIBIT32.1 WRITTEN STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES— OXLEY ACT OF 2002 The undersigned, the Chief Executive Officer and the Chief Financial Officer of Hines Real Estate Investment Trust, Inc. (“the Company”), each hereby certifies that to his/her knowledge, on the date hereof: (a)the Form10-Q of the Company for the quarterly period ended March 31, 2012, filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section l3(a) or 15(d) of the Securities Exchange Act of 1934;and (b)information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 14, 2012 By: /s/ CHARLES N. HAZEN Charles N. Hazen President and Chief Executive Officer Date: May 14, 2012 By: /s/RYAN T. SIMS Ryan T. Sims Chief Financial Officer and Secretary
